The defendant was convicted under an indictment, charging that he did after the 25th day of January, 1919, distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, and sentenced to the penitentiary for not less than 13 nor more than 15 months. There is no bill of exceptions in the record; the time for filing one having expired. The record discloses that the conviction was legal and regular, and, there being no error in the record, the judgment of conviction is affirmed.
Affirmed. *Page 632